Citation Nr: 0816524	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.



FINDINGS OF FACT

1. The veteran was born in March 1947, he complete four years 
of college; and last worked in 1995 in a self-employed 
capacity doing small trades. 

2.  Service connection is currently in effect for residuals 
of a gunshot wound penetrating Muscle Group II and brachial 
plexus (claimed as a right upper arm disability), rated as 20 
percent disabling.  

3. The veteran's nonservice-connected disabilities consist of 
osteoarthritis of the knees, ratable as 10 percent disabling 
for each knee; diffuse sensory neuropathy of the right upper 
extremity, ratable as 30 percent disabling; diffuse sensory 
neuropathy of the left upper extremity, ratable as 20 percent 
disabling; diffuse sensory neuropathy of the right lower 
extremity, ratable as 20 percent disabling; diffuse sensory 
neuropathy of the right lower extremity, ratable as 20 
percent disabling; and bronchial asthma, rated as 
noncompensable; with all disabilities, including the service 
connected right arm disability, combining for an 80 percent 
disability evaluation. 

4. The veteran's relatively advanced age and current level of 
disability render him permanently unemployable.



CONCLUSION OF LAW

The criteria for basic entitlement to a permanent and total 
disability rating for non-service-connected pension purposes 
have been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.321, 3.340(b), 3.342, and Part 4 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Pension

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2007).  

Benefits payable are subject to limitations on annual income 
and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. 
§§ 3.3(a)(3), 3.274.  Total disability is present when 
impairment of the mind or body renders it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B).

Pension shall be paid to any veteran of war who is over the 
age of 65.  38 U.S.C.A. § 1513 (West 2002 & Supp. 2007).  
Permanent ant total disability will be presumed for a veteran 
over the age of 65.  38 C.F.R. § 3.314(b)(2).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code (DC) of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2007).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 2002 & Supp. 2007); 38 C.F.R. § 4.17 (2007).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  A 
veteran who is considered permanently and totally disabled 
under these criteria is then awarded a 100 percent schedular 
rating for pension purposes.  38 C.F.R. § 4.17 (2007).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extraschedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  
38 C.F.R. § 3.321(b)(2) (2007).

The veteran served from December 1967 to November 1971 in the 
Navy, during the Vietnam era.  Therefore, he has the required 
period of wartime service.

At the time of an August 2004 VA orthopedic examination, the 
veteran noted right shoulder stiffness and lack of endurance.  
He also reported not being able to walk as far as he used to 
as a result of his knees.  He indicted that he had 
instability and locking.  The veteran used a cane for 
support.  There were no episodes of dislocation or 
subluxation.  The veteran reported moderate interference with 
daily activities.  He stated that he was retired because he 
could not walk far enough and was fearful he would fall and 
lose his balance.  He also noted having moderate interference 
with activities of daily living as a result of his shoulder 
in that he could not raise his arm above his shoulder when 
dressing.  

Physical examination revealed tenderness and crepitation of 
both knee joints.  The veteran was able to sit up and 
supported himself with his left hand.  When walking, he swung 
his left arm but his right arm stayed fixed on his side.  
Range of motion testing for the knees was from 0 to 140 
degrees.  The veteran reported pain at 120 degrees.  The 
knees were reported as stable.  

Right shoulder range of motion revealed active forward 
flexion from 0 to 100 degrees, down to 70 degrees with 
repetition and with pain at 90 degrees.  Right shoulder 
abduction was from 0 to 130 degrees, with no decrease after 
repetition and no pain until 130 degrees.  External rotation 
was from 0 to 65 degrees with no reduction with repetition 
and pain starting at 65 degrees.  Internal rotation was from 
0 to 45 degrees with no reduction on repetitive motion and no 
pain prior to 45 degrees.  Diagnoses of degenerative 
arthritis of the knees and right brachial plexus injury 
involving the right axillary and ulnar nerves as a residual 
of gunshot wound injury involving Muscle Group II were 
rendered.  

An August 2004 VA scar examination revealed a .5 cm x .5 cm 
healed scar at the right pectoralis area level of the 2nd 
rib.  There was no pain in the scar area and slight adherence 
to the underlying tissue.  The scar was stable and flat and 
there was no soft tissue damage or loss.  There was also no 
inflammation.  The veteran was noted to have a hypopigmented 
scar that was barely discernable.  A diagnosis of a healed 
scar secondary to gunshot wound to the pectoralis region was 
rendered.  

An August 2004 VA muscle examination revealed pain in the 
right arm on movement with loss of strength after repetitive 
movement.  The veteran stated that he was unable to take off 
his shirt without assistance and that he had numbness in his 
arm.  The veteran did not have any flare-ups of pain and only 
had pain when he raised his arm.  There was pain in the 
triceps muscle but not in the chest.  Cold temperature caused 
some slight pain in the biceps and arms.  Physical 
examination revealed no exit wounds.  There was a .5 cm x .5 
cm healed scar in the right pectoralis area level of the 2nd 
rib.  There was no tissue loss and no tenderness.  There was 
a slight adhesion on the underlying muscle.  Muscle strength 
was 3-4/5 on the right as compared to 5/5 on the left.  The 
veteran could still move the muscle group independently but 
with limitation by pain, easy fatigability, and the muscle 
group lacking endurance.  Diagnoses of residual of gunshot 
wound penetrating Muscle Group II and brachial plexus; 
retained metallic foreign body right chest; and right 
brachial plexus injury involving axillary and ulnar nerve 
possibly secondary to gunshot wound, were rendered.  

The veteran was also afforded a VA general medical 
examination in August 2004.  At the time of the examination, 
the veteran reported having numbness and weakness in the 
right arm.  He also noted becoming easily tired and having 
shortness of breath.  He stated that he had no strength at 
times and could not get up from the chair without support, 
falling down on both knees at times.  The veteran reported 
numbness in both legs and problems with left hip/flank pain.  

Physical examination revealed the veteran's blood pressure to 
be 120/70.  The veteran used to be right handed but he now 
used his left hand.  He walked slowly with slight guarding 
and he had a stooped posture.  Testing revealed 4/5 strength 
in the right upper extremity and 5/5 strength in all the 
other extremities.  The veteran had a sensory deficit loss of 
30 percent in his right arm.  Diagnoses of right brachial 
plexus injury involving the right axillary and ulnar nerves, 
partial and chronic, most likely residual of gunshot wound 
injury; residual of gunshot wound injury involving Muscle 
Group II; and degenerative arthritis of the knees; were 
rendered.  

In a January 2005 report, the veteran's private physician 
indicated that the veteran had degenerative arthritis.  March 
2005 EMG/NCV studies revealed active denervation changes on 
the L3-4-5, S1 innervated paraspinal muscles of the low back 
and C6-8 paraspinal muscles, which were considered mild to 
moderate.  

Additional neurological testing performed in May 2005 
revealed findings consistent with diffuse and symmetrical 
sensory polyneuropathies affecting both upper and lower 
extremities. 

A June 2005 VA spine examination revealed the veteran 
reporting numbness on the legs, including an inability to 
walk right away when rising from a seated position.  The 
veteran noted having constant numbness and weekly 
unsteadiness.  He had mild fatigue and no flare-ups of the 
back with no decreased motion, stiffness, weakness, or pain.  
He did not use any devices or aids.  He was able to walk 1/4 
mile.  The veteran reported having spasms in his right 
shoulder.  

Physical examination revealed mild lumbar lordosis.  There 
was no objective evidence of cervical sacrospinalis 
disability on the right or left.  There was also no evidence 
of thoracic or lumbar sacrospinalis disability on the right 
or left.  The ranges of cervical spine flexion was from 0 to 
45 digress.  Right and left lateral rotation was from 0 to 80 
degrees.  There was no additional loss of motion with 
repetitive use.  Range of motion for the lumbar spine was 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees; 
right and left lateral flexion from 0 to 30 degrees, and 
right and left lateral rotation from 0 to 30 degrees.  There 
was no additional loss of motion with repetitive motion.  The 
veteran had no less than 4/5 strength on his left side and no 
less than 3/5 strength on his right side.  Muscle tone was 
normal.  

Sensory examination was normal in the left upper extremity.  
In the right upper extremity it was absent for pinprick and 
light touch and impaired for position sense.  With regard to 
the left lower extremity, the veteran had impairment with 
pinprick, light touch and position sense.  As it related to 
the right lower extremity, there was impairment with pain and 
light touch.  Position sense was absent.  

The veteran had hyperactive reflexes with left knee and ankle 
jerk.  Right knee and ankle jerk were normal.  The examiner 
noted that EMG findings were consistent with diffuse and 
symmetrical sensory polyneuropathies affecting both upper and 
lower extremities.

The effect on the veteran's activities of daily living was 
mild as it related to chores, shopping, exercise, traveling, 
and dressing.  There was moderate effect on sports and 
recreation.  There were no effects on feeding, bathing, or 
grooming.  The examiner stated that there was no 
radiculopathy found on examination.  

A June 2005 VA peripheral nerve examination revealed the 
veteran reporting experiencing grip weakness and numbness 
over the posterolateral area of the right upper extremity 
occurring three to four times a week, seemingly precipitated 
by cold weather and aggravated by physical activity.  It was 
described as self-limiting in nature and lasting for the 
whole day after which his strength gradually returned as well 
as the sensation to the extremity.  The veteran had no 
paralysis of the right upper extremity.  He did have weakness 
in the right upper arm.  There was also numbness in the right 
upper arm.  The veteran also reported having limitation of 
motion in the right upper extremity.  

Motor examination revealed 2/5 muscle strength in the right 
upper extremity.  There was limited range of motion in 
hyperextension on the right.  The veteran could not raise his 
arm above the chest/clavicular area.  The affected nerve was 
the brachial plexus.  There were no other effects noted in 
any other of the extremities with 5/5 strength being 
reported.  

Sensory examination of the right upper extremity revealed 
absent vibration testing.  The location of the abnormality 
was the forearm and arm.  Light touch testing was also 
absent.  Position sense was normal.  Testing in all other 
extremities was normal.  The veteran had no muscle atrophy.  
There were also no tremors, tics or other abnormal movements.  
No function at any nerve joint was affected by the nerve 
disorder.  Gait and balance were normal.  Deep tendon reflex 
testing was 2+ for the triceps, biceps, knee jerk, and ankle 
jerk on the left and 2+ for the knee and ankle jerk and 
triceps on the left.  His reflexes were 1+ in the right 
biceps and right brachioradialis.  

A diagnosis of peripheral neuropathy was rendered.  The 
examiner found that the veteran had numbness of the right 
upper extremity with neuritis and neuralgia.  This caused 
decreased manual dexterity and decreased strength in the 
upper extremity.  There was also decreased strength in the 
lower extremity.  

With regard to the residuals of the gunshot wound to the 
right upper extremity penetrating Muscle Group II and the 
brachial plexus (claimed as right upper arm disability) the 
veteran is currently rated under Diagnostic Code 5302.  
Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder, which consist of 
the pectoralis major II, the latissimus dorsi and teres 
major, the pectoralis minor and the rhomboid.  For the major 
arm, moderate disability warrants a 20 percent evaluation 
while moderately severe disability warrants assignment of a 
30 percent evaluation.  Severe disability warrants assignment 
of a 40 percent disability evaluation.

The left and right upper extremity neurological disabiities 
have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8516, which provides criteria for evaluating disability of 
the ulnar nerve.  Complete paralysis, productive of the 
griffin claw deformity, due to flexor contraction of the ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences, loss of extension of 
ring and little fingers, cannot spread fingers (or reverse), 
cannot adduct thumb, flexion of wrist weakened, is evaluated 
as 60 percent disabling for the major extremity and 50 
percent disabling for the minor extremity.  Incomplete 
paralysis that is severe is evaluated as 40 percent disabling 
for the major extremity and 30 percent disabling for the 
minor extremity; moderate, as 30 percent disabling for the 
major extremity and 20 percent for the minor; and mild, as 10 
percent disabling for either the major or minor extremity.  

The left and right lower extremity neurological disabilities 
have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8521, which provides criteria for evaluating disability of 
the external popliteal nerve.  Under this regulatory 
provision, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 30 percent evaluation is assigned 
for severe incomplete paralysis, and a 40 percent evaluation 
is warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

Diagnostic testing has yielded findings of mild to moderate 
radiculopathy in the upper and lower extremities with sensory 
losses.  Moderate incomplete paralysis of the upper extremity 
could be evaluated as 30 percent disabling in the major 
extremity and 20 percent disabling in the minor extremity 
under Diagnostic Code 8516.

Moderate incomplete paralysis in the lower extremities could 
be evaluated as 20 percent disabling in each leg under 
Diagnostic Code 8521.

While a nerve injury will not be combined with a muscle 
injury that controls the same functions, the veteran's 
gunshot wound involved a muscle injury in the shoulder area 
and the nerve injury extends along the arm and affects joints 
beyond the shoulder.  Cf. 38 C.F.R. § 4.55(a) (2007).

The service connected muscle injury is manifested by a 
reported inability to raise the arm above shoulder level and 
is evaluated as 20 percent disabling on the basis of a 
moderate muscle injury under Diagnostic Code 5302 (2007).

The veteran also has arthritis in each knee manifested by 
noncompensable limitation of motion.  The arthritis was shown 
on diagnostic studies.  This level of disability would 
approximate the criteria for a 10 percent evaluation for each 
knee under Diagnostic Code 5003.

Combined, these disabilities are ratable at 80 percent with 
consideration of the bilateral factor.  38 C.F.R. §§ 4.25, 
4.26 (2007).  The veteran also has disabilities of the upper 
extremities that are ratable at more than 40 percent.  The 
veteran thus, meets the percentage requirements for pension.  
38 C.F.R. §§ 4.16(a), 4.17 (2007).

The veteran's neurologic disabilities have been found to 
cause mild to moderate impairment in various functional 
areas.  The record does not contain an opinion as to whether 
all of the veteran's disabilities combine to render him 
permanently unemployable.  The record shows that the veteran 
has not been employed for many years, and he has reported 
that his unemployment is a result of disability.  He is now 
61 years old, and fast approaching the age when permanent and 
total disability would be presumed, and he has disabilities 
that are ratable at 80 percent.

His disabilities are of such a nature that they are unlikely 
to improve, and can be considered permanent.

Resolving reasonable doubt in the veteran's favor, 
entitlement to a permanent and total rating for pension is 
granted.  


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


